Citation Nr: 0926196	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension and heart 
disease, and, if so, whether the claim may be granted.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from October 1950 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for hypertension and heart disease. 

In the December 2008 Supplemental Statement of the Case 
(SSOC), the RO found that new and material evidence had been 
submitted to open the claim for service connection for 
hypertension and heart disease, and, after reopening the 
claim, the RO considered the claim on the merits and denied 
service connection for hypertension and heart disease.  
Nonetheless, we note that the correct issue before the Board 
is as stated on the first page of the present decision.  
Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
presented or secured sufficient to reopen a prior final 
decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 
F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  By May 2005 rating decision, the RO denied service 
connection for hypertension and heart disease, essentially 
based on a finding that these conditions were not shown to 
have had their onset in service, that neither was diagnosed 
within one year after discharge from service, and that there 
was no showing that the Veteran's hypertension or heart 
disease was causally related to service.  The Veteran did not 
perfect an appeal of the May 2005 RO determination, and it 
became final.

2.  Evidence received subsequent to the final May 2005 RO 
rating decision was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
hypertension and heart disease.

3.  The preponderance of the evidence of record shows that 
the Veteran's hypertension and heart disease did not have 
their onset in service, began many years after his active 
service, and were not caused by any incident of service.

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final May 2005 RO rating decision, and, thus, the claim for 
service connection for hypertension and heart disease is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

2.  Neither hypertension nor heart disease was incurred or 
aggravated during active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in December 2004, January 2005, 
and September 2007 which fully addressed the notice elements.  
These letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Finally, the Board notes that in the 
September 2007 letter, the RO advised the Veteran of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, the Veteran has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

The Board also notes that, in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, in the September 2007 letter from the 
RO, the Veteran was informed of the evidence necessary to 
establish his eligibility for VA benefits and of the 
necessity of presenting new and material evidence along with 
that definition.  Thus, the Board concludes that the 
notification received by the Veteran adequately complied with 
the VCAA and subsequent interpretive authority, and that he 
has not been prejudiced by the notice and assistance 
provided.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA and private treatment records for the Veteran.  He has 
cited private treatment providers who reportedly treated him 
just after service, including the University of Texas Student 
Health Center, Dr. Richardson (of the Richardson Clinic), Dr. 
Askins, and Dr. Stevens.  The record reflects that treatment 
records were obtained from Dr. Askins and Dr. Stevens.  In 
September 1991, the Veteran indicated that Dr. Richardson had 
been deceased since about 1970, and that he did not know the 
whereabouts of his past medical records.  In September 1991, 
the RO sent a letter to the Richardson Clinic, which was 
"returned to sender" due to an insufficient address.  In 
October 1991, the medical records department at the 
University of Texas Student Health Center indicated that the 
Veteran's medical records had been destroyed.  In November 
2007 the Veteran reported that Dr. Bain had been deceased for 
a number of years and therefore records were unattainable.  

With further regard to the duty to assist, the Board notes 
the Veteran has continually reported that some of his service 
treatment records (STRs) are missing.  He has specifically 
reported that on several occasions in service he underwent 
physical examinations, during which he had to lie down for a 
period of time for his blood pressure to come down.  The 
record reflects, however, that VA has made two requests for 
the Veteran's STRs, in 1990 and again in 2008.  In 1990, the 
RO received copies of the enlistment and separation 
examination reports, immunization records, hearing testing, 
and several treatment reports noting he had passed multiple 
physicals and was found qualified for transfer, with no 
pertinent defects noted.  In 2008, the RO received from the 
National Personnel Record Center (NPRC) duplicate copies of 
the Veteran's enlistment and separation examination reports.  

With regard to VA examinations, VA need not conduct an 
examination with respect to the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement, or with respect to that disorder 
and the underlying claim for service connection, because the 
duty under 38 C.F.R. § 3.159(c)(4) applies to a request to 
reopen only if new and material evidence is present to reopen 
the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Since the Board herein concludes 
that new and material evidence has been submitted, and has 
reopened the claim, a VA examination was warranted.  See 
McLendon, supra.  In that regard, the Board notes that the 
Veteran underwent VA examinations in both 1991 and 2008.  In 
November 2008, the examiner was asked to provide an opinion 
regarding the etiology of the Veteran's hypertension and 
heart disease.  (The Board notes that since new and material 
evidence had not been submitted prior to the November 2008 VA 
examination, such examination was not necessary, but the RO, 
apparently out of concern that full evidentiary development 
be accomplished, nonetheless obtained the VA examination with 
nexus opinion.)  Thus, the duty to assist has been satisfied.  

Finally, the Board notes that the Veteran reported he 
received Social Security disability payments, and the RO 
obtained complete records from the Social Security 
Administration pertaining to the Veteran.  Thus, it appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  New and Material Evidence to Reopen the Claim

By July 1992 decision, the Board denied service connection 
for hypertension and for heart disease.

In an April 1998 rating decision, the Board found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for hypertension 
and heart disease.

By May 2005 rating decision, the RO continued the finding 
that new and material evidence had not been submitted to 
reopen the claim of service connection for hypertension and 
heart disease, essentially based on a finding that these 
conditions were not shown to have an onset in service, were 
not diagnosed within one year of discharge from service, and 
were not shown to be causally related to service.  The 
Veteran did not appeal this RO decision and it became final.  
Under the law, the claim may be reopened only if new and 
material evidence is received.  38 U.S.C.A. §§ 5108, 7104; 
Manio v. Derwinski, 1 Vet.App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time of the May 2005 rating decision, the evidence of 
record included STRs, VA treatment records, private treatment 
records, a VA examination report, and lay statements from the 
Veteran.  The STRs showed that, on enlistment examination in 
October 1950, the Veteran's blood pressure was recorded as 
142/82.  Notations dated in January 1951, August 1951, 
November 1951, march 1952, August 1953, October 1953, and 
August 1954 showed that he was examined and found to be 
physically qualified for transfer.  On his separation 
examination in August 1954, his blood pressure readings were 
152/92 while sitting and 140/100 while standing.  The 
examiner noted that the Veteran had a moderate elevation of 
blood pressure which was not considered disqualifying, and 
his heart was clinically evaluated as normal. 

Post-service treatment records were noted to show that the 
first notation of an elevated blood pressure reading was in 
September 1972, as noted by Dr. Askins.  Treatment records 
from Dr. Stevens showed that in 1981 a diagnosis of 
hypertension had been made.  An April 1990 VA treatment 
record shows that the Veteran reported a history of 
hypertension for at least 12 years.  In September 1990, the 
Veteran was seen at a VA hospital for high lateral myocardial 
infarction, and it was noted that his medical history 
consisted primarily of borderline hypertension.  In October 
1990 he underwent cardiac catheterization, and the diagnosis 
was status post myocardial infarction and coronary artery 
disease.  On VA examination in 1991, the Veteran reported 
borderline hypertension since he was in service, and 
indicated he had been on anti-hyperintensive medication since 
1975.  The diagnoses were arteriosclerotic heart disease and 
history of heart attack and hypertension.  In numerous lay 
statements, the Veteran had contended that while he service 
he had many physical examinations during which he had to lie 
down to lower his blood pressure so that he would pass the 
examination.  

In December 2007, the Veteran requested that his claim for 
service connection for hypertension and heart disease be 
reopened.

Evidence submitted subsequent to the May 2005 RO rating 
decision includes private treatment records, a VA examination 
report, and lay statements from the Veteran.  In the November 
2008 VA examination report, the examiner opined that the 
Veteran's hypertension and/or heart disease were less likely 
as not (less than 50/50 probability) caused by or a result of 
blood pressure readings noted on the medical examination at 
discharge.  This evidence is new, in that it has not been 
previously considered and is not cumulative.  This evidence 
is also material to the claim for service connection for 
right ear hearing loss, as it addresses the issue of whether 
the appellant's hypertension or heart disease is related to 
service, and therefore the new evidence does relate to an 
unestablished fact necessary to substantiate the claim.  
Moreover, this examination report, although rendering a 
negative opinion, could be characterized as raising a 
reasonable possibility of substantiating the claim, as it 
pertains to the significant question of whether the Veteran's 
hypertension and heart disease are related to service.

Therefore, the Board agrees with the RO's conclusion that new 
and material evidence has been submitted since the May 2005 
RO decision, and we conclude that the claim for service 
connection for hypertension and heart disease is reopened.  
Noting that the RO has already considered the Veteran's claim 
on the merits, the Board will proceed with the appeal, and 
address the merits as well, with no prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service Connection for Hypertension and Heart Disease

The Veteran essentially contends that he has had hypertension 
since service, and that his hypertension caused his heart 
disease.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and a chronic 
disease (including hypertension) becomes manifest to a degree 
of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372, 1376 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology"). 

The Veteran's STRs are negative for any complaints of or 
treatment for hypertension or heart disease.  On his 
enlistment examination in October 1950, his blood pressure 
was recorded as 142/82.  On his separation examination in 
August 1954, his readings were 152/92 while sitting and 
140/100 while standing.  The examiner noted that he had 
moderate elevation of blood pressure which was not considered 
disqualifying, and his heart was clinically evaluated as 
normal.  Post-service treatment records show the first 
notation of an elevated blood pressure reading in September 
1972, and in 1981 a diagnosis of hypertension was made.  In 
October 1990 the diagnosis was status post myocardial 
infarction and coronary artery disease.  On VA examination in 
1991, the Veteran reported borderline hypertension since he 
was in service, and indicated he had been on anti-hyper 
intensive medication since 1975.  The diagnoses were 
arteriosclerotic heart disease and history of heart attack 
and hypertension.  Thus, the Veteran has current disabilities 
of hypertension and heart disease.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992). 

What is missing in this case is competent medical evidence of 
a link between the Veteran's heart condition and 
hypertension, and his naval service.  In the present case, 
the Veteran has not submitted or identified any medical 
opinion or other medical evidence regarding an etiological 
relationship to service that supports his claim.  In the 
November 2008 VA examination report, the examiner, after 
reviewing the Veteran's claims files and medical history, 
stated the opinion that it is not at least as likely as not 
(i.e., the degree of probability is less than 50 percent) 
that his post-service diagnoses of hypertension and/or heart 
disease are causally or etiologically related to his blood 
pressure readings noted during the medical examination at 
discharge.  As rationale for that opinion, the examiner cited 
the Veteran's own history to the effect that he was not 
diagnosed with hypertension until 1965, which was 10 years 
after service; that there was no chronicity of either 
hypertension or heart disease established while the Veteran 
was in service; that the his blood pressure documented at 
entry into service was relatively close to his documented 
discharge blood pressure; that the evidence shows the onset 
of heart disease in 1990, which was 36 years after service; 
and that there was no diagnosis or treatment documented for 
hypertension and/or heart disease to a compensable degree 
within one year after discharge.  The Veteran has not 
submitted or identified any competent evidence to the 
contrary.  

As noted, lay statements by the Veteran may be competent to 
support a claim for service connection by supporting the 
occurrence of lay observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau, supra; Buchanan, supra.  Here, the 
Veteran is competent to report his symptoms, but that does 
not rise to the level of a diagnosis of a heart disorder or 
hypertension.  That is to say, the Board finds no basis for 
concluding that a lay person would be capable of discerning 
whether he had a heart condition or hypertension and the 
onset or cause of hypertension or a heart disorder, in the 
absence of specialized training, and the Veteran has not 
established any specialized training for such qualifications.

With consideration of the evidence of record, the length of 
time following service prior to any recorded diagnosis of 
hypertension or heart disease, and the absence of any medical 
opinion suggesting a causal link between a heart condition 
and/or hypertension and service, the Board finds that the 
preponderance of the evidence is against the claim.  Thus, 
the benefit-of-the-doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).


ORDER

The reopened claim for service connection for hypertension 
and heart disease is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


